              Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 1 of 9




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

            450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
            Telephone: (415) 436-7031
            Facsimile: (415) 436-6748
            wendy.garbers@usdoj.gov
            adrienne.zack@usdoj.gov
            shiwon.choe@usdoj.gov
            neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                     UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA

                                          SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
            Plaintiffs,                               ) FEDERAL DEFENDANTS’ NOVEMBER 23,
                                                      ) 2020 DAILY REPORT
       v.                                             )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
            Defendants.                               )
                                                      )


            In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)         A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
            Attached is a roster that contains this information, along with testing information for each

detainee.

(ii)        Updates on any tests offered or given to detainees, and the results of those tests.
            All 45 of the saturation tests that were administered on Tuesday have returned and are negative.

FEDERAL DEFENDANTS’ NOV. 23, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      1
            Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 2 of 9




          Defendants generally plan to quarantine any active positive cases in Dorm B, which has been

cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to offer testing to

entire the facility (including individuals who have previously tested positive) on Tuesday, November 24,

2020.

          As of today, there are 46 detainees at Mesa Verde (continuing to count Mr. Figueras, who is

currently in U.S. Marshal custody). In total, 24 of the current detainees have tested positive for COVID

at some point, and all 24 have been determined to be recovered.

(iii)     Updates on tests of employees and the results of those tests.
          Defendant The GEO Group, Inc., reports that last week 124 staff tests were conducted: 100

GEO tests (97 negative, 2 pending, 1 positive) and 24 Wellpath tests (21 negative, 3 pending).

          The two officers who have tested positive in recent days remain off work.

(iv)      Updates on what the defendants are doing to manage the crisis.
          The Mesa Verde population is down to 46 detainees, or less than 15 percent of capacity. There

are currently zero detainees with active COVID status; all are negative or recovered.

          As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially

distance in most areas throughout the facility, and testing all detainees for COVID. However, most of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases and a dorm to house recovered

detainees. Additional steps that Defendants have taken are outlined above.

          No detainees have been hospitalized since the last report.

          In accordance with the Court’s emailed instructions on August 12, 2020, and instructions at the

August 18, 2020 Status Conference, the Federal Defendants will submit the arrival and release

information typically submitted on Mondays for Mesa Verde and Yuba County Jail with tomorrow’s

report.

//

//

//

FEDERAL DEFENDANTS’ NOV. 23, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      2
        Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 3 of 9




DATED: November 23, 2020                     Respectfully submitted,
                                             DAVID L. ANDERSON
                                             United States Attorney

                                             /s/ Adrienne Zack
                                             ADRIENNE ZACK
                                             Assistant United States Attorney

                                             Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ NOV. 23, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      3
                                        Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 4 of 9
                                                                          Mesa Verde COVID-19 Testing




                                                                      Date of  Results of    Date of      Date of                     Date of     Date of                    Date of       Date of
                                                                                                                        Results of                             Results of                              Results of
A-Number                                                             Offered    Intake       Offered     Results of                   Offered    Results of                  Offered      Results of
                 Last Name               First Name        Dorm                                                          COVID                                  COVID                                   COVID
  Last 3                                                              Intake    COVID        COVID        COVID                       COVID       COVID                      COVID         COVID
                                                                                                                         Test 1                                 Test 2                                  Test 3
                                                                    COVID Test   Test         Test 1        Test 1                     Test 2      Test 2                     Test 3        Test 3
366        ARIAS ROMERO           KEVIN                    A                                 8/4/2020     8/16/2020     Positive     8/11/2020           n/a   Refused       8/15/2020   Abbott test   Negative
287        ARZATE-REYES           IGNACIO                  A                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/14/2020   Abbott test   Negative
589        FLORES-HIDALGO         ROMULO                   A                                 8/4/2020             n/a   Refused      8/11/2020           n/a   Refused       8/13/2020     8/16/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                     A                                 8/4/2020     8/16/2020     Negative     8/11/2020           n/a   Refused       8/13/2020     8/16/2020   Negative
413        MANZANILLA             SOLIS                    A                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/14/2020   Abbott test   Negative
821        MIRZAIANS              HRAND                    A                                 8/4/2020     8/16/2020     Negative     8/11/2020           n/a   Refused       8/15/2020   Abbott test   Negative
100        MOUSA SALADDIN         MOHAMED                  A                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
326        TRUJILLO               FERMIN                   A                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/14/2020   Abbott test   Negative
419        ABADIN                 HECTOR                   C          7/28/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020    8/14/2020    Positive     11/16/2020    11/18/2020   Negative
650        ALFARO HENRIQUEZ       JOSE                     C          7/27/2020 Negative     8/3/2020     8/16/2020     Positive     8/11/2020           n/a   Refused       8/13/2020     8/16/2020   Positive
321        AQUINO-CAMIRO          NARCISO                  C                                7/30/2020       8/3/2020    Negative     8/11/2020           n/a   Refused       8/13/2020     8/16/2020   Positive
531        CHAVEZ-COS             NESTOR JOSUE              C                               7/30/2020       8/3/2020    Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
053        CRUZ MENJIVAR          LEVI                      C                                8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
011        CRUZ-ZAVALA            WALTER                    C                                8/4/2020     8/16/2020     Negative     8/10/2020   Abbott test   Positive     11/11/2020    11/13/2020   Negative
555        HENRIQUEZ              JOSE                      C                                8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
823        MENDOZA-CANALES        FRANCISCO                 C                                8/4/2020     8/16/2020     Positive     8/11/2020    8/14/2020    Positive      11/4/2020     11/6/2020   Negative
124        NICKEL                 WILLIAM                   C         7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
714        NUNEZ                  PEDRO                     C                                8/4/2020   Pending                      8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
456        ORDAZ CAMACHO          ANGEL                     C                                8/4/2020     8/16/2020     Positive      8/5/2020     8/5/2020    Positive      8/10/2020   Abbott test   Positive
946        ORELLANA               ALBERT CHRISTIAN         C                                7/29/2020     7/29/2020     Positive     8/14/2020    8/19/2020    Negative     10/29/2020    10/31/2020   Negative
797        PALMA-AGUILAR          JULIO                    C          7/22/2020 Negative     8/4/2020   Pending                      8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
580        QUAN                   LAM                       C                               7/30/2020       8/3/2020    Negative     8/10/2020   Abbott test   Positive     11/11/2020    11/13/2020   Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO           C                                8/3/2020     8/16/2020     Positive     8/11/2020    8/14/2020    Positive      11/4/2020     11/6/2020   Negative
611        RIOS ALVARADO          SAMUEL                    C                                8/4/2020     8/16/2020     Positive     8/11/2020    8/14/2020    Positive      11/4/2020     11/6/2020   Negative
328        RUIZ-BOLANEZ           JOSE                      C                               7/30/2020       8/3/2020    Positive     8/13/2020    8/19/2020    Negative     10/29/2020    10/31/2020   Negative
018        SINGH                  JASWANT                   C         7/29/2020 Negative    7/30/2020       8/3/2020    Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
659        TOOR                   GURMAIL                   C                               7/30/2020       8/3/2020    Negative     8/11/2020    8/14/2020    Positive     11/11/2020    11/13/2020   Negative
857        VICTORIO               JOHN EMMANUEL CARVAJAL    C         7/23/2020 Negative    7/30/2020       8/3/2020    Negative     8/10/2020   Abbott test   Positive     11/11/2020   n/a           Invalid
559        VILLALOBOS-SURA        BENITO                    C                               7/30/2020       8/3/2020    Positive     8/13/2020    8/19/2020    Positive     10/29/2020    10/31/2020   Negative
837        YUCUTE-CAMEY           GABRIEL                  C                                 8/4/2020     8/16/2020     Positive     8/11/2020    8/14/2020    Positive      11/4/2020     11/6/2020   Negative
778        CALMO-MENDOZA          ELEAZAR                  D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
819        ESTIGOY                ALANN                    D                                 8/4/2020     8/16/2020     Negative     8/11/2020           n/a   Refused       8/13/2020     8/19/2020   Negative
548        GRIFFIN                MARK                     D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                 D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
297        IGLESIAS-IGLESIAS      JUAN                     D                                 8/4/2020   n/a             Refused      8/11/2020           n/a   Refused       8/14/2020   Abbott test   Negative
919        LIN                    WEI                      D                                 8/4/2020     8/18/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
278        MATIAS-RAUDA           WILLIAM                  D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
913        MENDEZ-BORACIO         JUAN                     D                                 8/4/2020     8/16/2020     Negative     8/11/2020           n/a   Refused       8/13/2020     8/16/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR                 D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
561        OROZCO-GARCIA          OSVIN                    D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
146        ROMERO-ROMERO          NEFTALI                  D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
820        VALENCIA-CHAVEZ        ELODIO                   D                                 8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020   Abbott test   Negative
229        FIGUERAS               RALEIGH                Marshals                            8/4/2020     8/16/2020     Negative     8/10/2020   Abbott test   Positive
961        MARTINEZ-MELENDEZ      DENIS                   RHU         7/24/2020 Refused      8/4/2020     8/16/2020     Negative     8/11/2020    8/14/2020    Negative      8/15/2020 Abbott test Negative
766        SANCHEZ BRITO          VICTOR                  RHU                                8/4/2020     8/16/2020     Negative     8/11/2020           n/a   Refused       8/13/2020 8/19/2020 Negative




                                                                                     Page 1
                                             Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 5 of 9
                                                                                  Mesa Verde COVID-19 Testing




                                                                     Date of       Date of                   Date of       Date of                   Date of      Date of                    Date of    Date of
                                                                                               Results of                              Results of                              Results of                            Results of
A-Number                                                             Offered      Results of                 Offered      Results of                 Offered     Results of                  Offered Results of
                 Last Name               First Name        Dorm                                 COVID                                   COVID                                   COVID                                 COVID
  Last 3                                                             COVID         COVID                     COVID         COVID                     COVID        COVID                      COVID      COVID
                                                                                                Test 4                                  Test 5                                  Test 6                                Test 7
                                                                      Test 4        Test 4                    Test 5       Test 5                     Test 6       Test 6                     Test 7     Test 7
366        ARIAS ROMERO           KEVIN                     A        8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020 8/27/2020     Positive
287        ARZATE-REYES           IGNACIO                   A        8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020 8/27/2020     Negative
589        FLORES-HIDALGO         ROMULO                   A         8/14/2020   Abbott test   Negative      8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative      8/25/2020 Abbott test   Negative
038        GARCIA MONTES DE OCA   JOSE                     A         8/14/2020   Abbott test   Negative      8/18/2020   Abbott test   Negative      8/18/2020    8/20/2020    Negative      8/25/2020 Abbott test   Negative
413        MANZANILLA             SOLIS                    A         8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020 8/27/2020     Negative
821        MIRZAIANS              HRAND                    A         8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020 8/25/2020     Negative
100        MOUSA SALADDIN         MOHAMED                  A         8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020    8/27/2020    Negative       9/1/2020   9/3/2020    Negative
326        TRUJILLO               FERMIN                   A         8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020   Abbott test   Negative      8/25/2020 8/27/2020     Negative
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C        8/15/2020   Abbott test   Positive      11/4/2020     11/6/2020 Negative       11/10/2020 11/12/2020 Negative          11/17/2020 11/20/2020 Negative
321        AQUINO-CAMIRO          NARCISO                   C        8/15/2020   Abbott test   Positive     11/16/2020    11/18/2020 Negative
531        CHAVEZ-COS             NESTOR JOSUE              C       11/17/2020    11/20/2020   Negative
053        CRUZ MENJIVAR          LEVI                      C       11/17/2020    11/20/2020   Negative
011        CRUZ-ZAVALA            WALTER                    C       11/17/2020    11/19/2020   Negative
555        HENRIQUEZ              JOSE                      C       11/17/2020    11/20/2020   Negative
823        MENDOZA-CANALES        FRANCISCO                 C       11/10/2020    11/12/2020   Negative     11/17/2020    11/20/2020 Negative
124        NICKEL                 WILLIAM                   C       11/17/2020    11/20/2020   Negative
714        NUNEZ                  PEDRO                     C       11/17/2020    11/20/2020   Negative
456        ORDAZ CAMACHO          ANGEL                    C         11/4/2020     11/6/2020   Negative     11/10/2020    11/12/2020 Negative       11/17/2020 11/20/2020 Negative
946        ORELLANA               ALBERT CHRISTIAN         C         11/3/2020     11/5/2020   Negative     11/10/2020    11/12/2020 Negative       11/17/2020 11/20/2020 Negative
797        PALMA-AGUILAR          JULIO                    C        11/17/2020    11/20/2020   Negative
580        QUAN                   LAM                      C        11/17/2020    11/20/2020   Negative
089        RAMIREZ PINEDA         ROBERTO ANTONIO          C        11/10/2020    11/12/2020   Negative     11/17/2020    11/20/2020 Negative
611        RIOS ALVARADO          SAMUEL                   C        11/10/2020    11/12/2020   Negative     11/17/2020    11/20/2020 Negative
328        RUIZ-BOLANEZ           JOSE                     C         11/3/2020     11/5/2020   Negative     11/10/2020    11/12/2020 Negative       11/17/2020 n/a             Refused
018        SINGH                  JASWANT                  C        11/17/2020    11/19/2020   Negative
659        TOOR                   GURMAIL                  C        11/17/2020    11/20/2020   Negative
857        VICTORIO               JOHN EMMANUEL CARVAJAL   C        11/12/2020    11/14/2020   Negative     11/17/2020    11/20/2020   Negative
559        VILLALOBOS-SURA        BENITO                   C         11/3/2020     11/5/2020   Negative     11/10/2020    11/12/2020   Negative     11/17/2020 11/20/2020 Negative
837        YUCUTE-CAMEY           GABRIEL                  C        11/10/2020    11/12/2020   Negative     11/17/2020    11/20/2020   Negative
778        CALMO-MENDOZA          ELEAZAR                  D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
819        ESTIGOY                ALANN                    D         8/15/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020 8/27/2020 Negative             9/1/2020    9/3/2020   Negative
548        GRIFFIN                MARK                      D        8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D        8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                      D        8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/10/2020   Negative
919        LIN                    WEI                       D        8/18/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020 8/27/2020 Negative             9/1/2020    9/3/2020   Negative
278        MATIAS-RAUDA           WILLIAM                  D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
913        MENDEZ-BORACIO         JUAN                     D         8/15/2020   Abbott test   Negative      8/18/2020     8/20/2020   Negative      8/25/2020 8/27/2020 Negative             9/1/2020    9/3/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR                 D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
561        OROZCO-GARCIA          OSVIN                    D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
146        ROMERO-ROMERO          NEFTALI                  D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                   D         8/18/2020     8/20/2020   Negative      8/25/2020     8/27/2020   Negative       9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020   Negative
229        FIGUERAS               RALEIGH                Marshals
961        MARTINEZ-MELENDEZ      DENIS                   RHU        8/18/2020 8/20/2020 Negative            8/25/2020     8/27/2020 Negative         9/1/2020  9/3/2020 Negative             9/8/2020   9/11/2020 Negative
766        SANCHEZ BRITO          VICTOR                  RHU        8/15/2020 Abbott test Negative          8/18/2020     8/20/2020 Negative        8/25/2020 8/27/2020 Negative             9/1/2020    9/3/2020 Invalid




                                                                                               Page 2
                                            Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 6 of 9
                                                                                Mesa Verde COVID-19 Testing




                                                                    Date of   Date of                    Date of   Date of                    Date of   Date of                    Date of   Date of
                                                                                            Results of                           Results of                           Results of                           Results of
A-Number                                                            Offered Results of                   Offered Results of                   Offered Results of                   Offered Results of
                 Last Name               First Name        Dorm                              COVID                                COVID                                COVID                                COVID
  Last 3                                                            COVID     COVID                      COVID     COVID                      COVID     COVID                      COVID     COVID
                                                                                             Test 8                               Test 9                               Test 10                              Test 11
                                                                     Test 8    Test 8                     Test 9    Test 9                    Test 10   Test 10                    Test 11   Test 11
366        ARIAS ROMERO           KEVIN                     A        9/1/2020  9/3/2020     Negative      9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative
287        ARZATE-REYES           IGNACIO                   A        9/1/2020  9/3/2020     Negative      9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative
589        FLORES-HIDALGO         ROMULO                   A        8/25/2020 8/27/2020     Negative      9/1/2020  9/3/2020     Negative      9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative
038        GARCIA MONTES DE OCA   JOSE                     A        8/25/2020 8/27/2020     Negative      9/1/2020  9/3/2020     Negative      9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative
413        MANZANILLA             SOLIS                    A         9/1/2020  9/3/2020     Negative      9/8/2020 9/10/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative
821        MIRZAIANS              HRAND                    A         9/1/2020  9/3/2020     Negative      9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative
100        MOUSA SALADDIN         MOHAMED                  A         9/8/2020 9/11/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative     9/29/2020 10/1/2020     Negative
326        TRUJILLO               FERMIN                   A         9/1/2020  9/3/2020     Negative      9/8/2020 9/10/2020     Negative     9/15/2020 9/17/2020     Negative     9/22/2020 9/24/2020     Negative
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
555        HENRIQUEZ              JOSE                      C
823        MENDOZA-CANALES        FRANCISCO                 C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                    C
946        ORELLANA               ALBERT CHRISTIAN         C
797        PALMA-AGUILAR          JULIO                    C
580        QUAN                   LAM                      C
089        RAMIREZ PINEDA         ROBERTO ANTONIO          C
611        RIOS ALVARADO          SAMUEL                   C
328        RUIZ-BOLANEZ           JOSE                     C
018        SINGH                  JASWANT                  C
659        TOOR                   GURMAIL                  C
857        VICTORIO               JOHN EMMANUEL CARVAJAL   C
559        VILLALOBOS-SURA        BENITO                   C
837        YUCUTE-CAMEY           GABRIEL                  C
778        CALMO-MENDOZA          ELEAZAR                  D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
819        ESTIGOY                ALANN                    D         9/8/2020   9/11/2020   Negative     9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative
548        GRIFFIN                MARK                      D       9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D       9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                      D       9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
919        LIN                    WEI                       D        9/8/2020   9/10/2020   Negative     9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative
278        MATIAS-RAUDA           WILLIAM                  D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
913        MENDEZ-BORACIO         JUAN                     D         9/8/2020   9/11/2020   Negative     9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative
386        MONCADA-HERNANDEZ      SALVADOR                 D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
561        OROZCO-GARCIA          OSVIN                    D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
146        ROMERO-ROMERO          NEFTALI                  D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                   D        9/15/2020   9/17/2020   Negative     9/22/2020   9/24/2020   Negative     9/29/2020   10/1/2020   Negative     10/6/2020   10/8/2020   Negative
229        FIGUERAS               RALEIGH                Marshals
961        MARTINEZ-MELENDEZ      DENIS                   RHU       9/15/2020   9/17/2020 Negative       9/22/2020   9/24/2020 Negative       9/29/2020   10/1/2020 Negative       10/6/2020   10/8/2020 Negative
766        SANCHEZ BRITO          VICTOR                  RHU        9/3/2020    9/5/2020 Negative        9/8/2020   9/10/2020 Negative       9/15/2020   9/17/2020 Negative       9/22/2020   9/24/2020 Negative




                                                                                            Page 3
                                            Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 7 of 9
                                                                               Mesa Verde COVID-19 Testing




                                                                    Date of   Date of                     Date of    Date of                     Date of      Date of                   Date of      Date of
                                                                                            Results of                             Results of                             Results of                             Results of
A-Number                                                            Offered Results of                    Offered Results of                     Offered     Results of                 Offered     Results of
                 Last Name                First Name         Dorm                            COVID                                  COVID                                  COVID                                  COVID
  Last 3                                                            COVID     COVID                       COVID      COVID                       COVID        COVID                     COVID        COVID
                                                                                             Test 12                                Test 13                                Test 14                                Test 15
                                                                    Test 12   Test 12                     Test 13    Test 13                     Test 14      Test 14                   Test 15      Test 15
366        ARIAS ROMERO           KEVIN                     A       9/29/2020 10/1/2020     Negative      10/6/2020 10/8/2020      Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative
287        ARZATE-REYES           IGNACIO                   A       9/29/2020 10/1/2020     Negative      10/6/2020 10/8/2020      Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative
589        FLORES-HIDALGO         ROMULO                   A        9/22/2020 9/24/2020     Negative      9/29/2020 10/1/2020      Negative      10/6/2020    10/8/2020   Negative     10/13/2020   10/15/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                     A        9/22/2020 9/24/2020     Negative      9/29/2020 10/1/2020      Negative      10/6/2020    10/8/2020   Negative     10/13/2020   10/15/2020   Negative
413        MANZANILLA             SOLIS                    A        9/29/2020 10/1/2020     Negative      10/6/2020 10/8/2020      Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative
821        MIRZAIANS              HRAND                    A        9/29/2020 10/1/2020     Negative      10/6/2020 10/8/2020      Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative
100        MOUSA SALADDIN         MOHAMED                  A        10/6/2020 10/8/2020     Negative     10/13/2020 10/15/2020     Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative
326        TRUJILLO               FERMIN                   A        9/29/2020 10/1/2020     Negative      10/6/2020 10/8/2020      Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
555        HENRIQUEZ              JOSE                      C
823        MENDOZA-CANALES        FRANCISCO                 C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                    C
946        ORELLANA               ALBERT CHRISTIAN         C
797        PALMA-AGUILAR          JULIO                    C
580        QUAN                   LAM                      C
089        RAMIREZ PINEDA         ROBERTO ANTONIO          C
611        RIOS ALVARADO          SAMUEL                   C
328        RUIZ-BOLANEZ           JOSE                     C
018        SINGH                  JASWANT                  C
659        TOOR                   GURMAIL                  C
857        VICTORIO               JOHN EMMANUEL CARVAJAL   C
559        VILLALOBOS-SURA        BENITO                   C
837        YUCUTE-CAMEY           GABRIEL                  C
778        CALMO-MENDOZA          ELEAZAR                  D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
819        ESTIGOY                ALANN                    D       10/6/2020    10/8/2020   Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020 10/29/2020 Negative
548        GRIFFIN                MARK                      D     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
297        IGLESIAS-IGLESIAS      JUAN                      D     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
919        LIN                    WEI                       D      10/6/2020    10/8/2020   Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020 10/29/2020 Negative
278        MATIAS-RAUDA           WILLIAM                  D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
913        MENDEZ-BORACIO         JUAN                     D       10/6/2020    10/8/2020   Negative     10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020 10/29/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR                 D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
561        OROZCO-GARCIA          OSVIN                    D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
146        ROMERO-ROMERO          NEFTALI                  D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
820        VALENCIA-CHAVEZ        ELODIO                   D      10/13/2020   10/15/2020   Negative     10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020 11/5/2020 Negative
229        FIGUERAS               RALEIGH                Marshals
961        MARTINEZ-MELENDEZ      DENIS                   RHU 10/13/2020       10/15/2020 Negative       10/20/2020 10/22/2020 Negative         10/27/2020 10/29/2020 Negative          11/3/2020 11/5/2020 Negative
766        SANCHEZ BRITO          VICTOR                  RHU      9/29/2020    10/1/2020 Negative        10/6/2020 10/8/2020 Negative          10/13/2020 10/15/2020 Negative         10/20/2020 10/22/2020 Negative




                                                                                            Page 4
                                             Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 8 of 9
                                                                                  Mesa Verde COVID-19 Testing




                                                                      Date of      Date of                   Date of      Date of                   Date of      Date of                   Date of      Date of
                                                                                               Results of                             Results of                             Results of                             Results of
A-Number                                                              Offered     Results of                 Offered     Results of                 Offered     Results of                 Offered     Results of
                 Last Name                First Name          Dorm                              COVID                                  COVID                                  COVID                                  COVID
  Last 3                                                              COVID        COVID                     COVID        COVID                     COVID        COVID                     COVID        COVID
                                                                                                Test 16                                Test 17                                Test 18                                Test 19
                                                                      Test 16      Test 16                   Test 17      Test 17                   Test 18      Test 18                   Test 19      Test 19
366        ARIAS ROMERO           KEVIN                     A        10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020   11/19/2020   Negative
287        ARZATE-REYES           IGNACIO                   A        10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020   11/19/2020   Negative
589        FLORES-HIDALGO         ROMULO                   A         10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative
038        GARCIA MONTES DE OCA   JOSE                     A         10/20/2020   10/22/2020   Negative     10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative
413        MANZANILLA             SOLIS                    A         10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020   11/19/2020   Negative
821        MIRZAIANS              HRAND                    A         10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020   11/19/2020   Negative
100        MOUSA SALADDIN         MOHAMED                  A          11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020   11/19/2020   Negative
326        TRUJILLO               FERMIN                   A         10/27/2020   10/29/2020   Negative      11/3/2020    11/5/2020   Negative     11/10/2020   11/12/2020   Negative     11/17/2020 11/20/2020 Negative
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
555        HENRIQUEZ              JOSE                      C
823        MENDOZA-CANALES        FRANCISCO                 C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                    C
946        ORELLANA               ALBERT CHRISTIAN         C
797        PALMA-AGUILAR          JULIO                    C
580        QUAN                   LAM                      C
089        RAMIREZ PINEDA         ROBERTO ANTONIO          C
611        RIOS ALVARADO          SAMUEL                   C
328        RUIZ-BOLANEZ           JOSE                     C
018        SINGH                  JASWANT                  C
659        TOOR                   GURMAIL                  C
857        VICTORIO               JOHN EMMANUEL CARVAJAL   C
559        VILLALOBOS-SURA        BENITO                   C
837        YUCUTE-CAMEY           GABRIEL                  C
778        CALMO-MENDOZA          ELEAZAR                  D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
819        ESTIGOY                ALANN                    D       11/3/2020 11/5/2020         Negative     11/10/2020   11/12/2020   Negative     11/17/2020 11/20/2020 Negative
548        GRIFFIN                MARK                      D     11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
313        HERNANDEZ GOMEZ        EZEQUIEL                  D     11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
297        IGLESIAS-IGLESIAS      JUAN                      D     11/10/2020 11/12/2020        Negative     11/17/2020   11/19/2020   Negative
919        LIN                    WEI                       D      11/3/2020 11/5/2020         Negative     11/10/2020   11/12/2020   Negative     11/17/2020 11/19/2020 Negative
278        MATIAS-RAUDA           WILLIAM                  D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
913        MENDEZ-BORACIO         JUAN                     D       11/3/2020 11/5/2020         Negative     11/10/2020   11/12/2020   Negative     11/17/2020 11/20/2020 Negative
386        MONCADA-HERNANDEZ      SALVADOR                 D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
561        OROZCO-GARCIA          OSVIN                    D      11/10/2020 11/12/2020        Negative     11/17/2020   11/19/2020   Negative
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
146        ROMERO-ROMERO          NEFTALI                  D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
820        VALENCIA-CHAVEZ        ELODIO                   D      11/10/2020 11/12/2020        Negative     11/17/2020   11/20/2020   Negative
229        FIGUERAS               RALEIGH                Marshals
961        MARTINEZ-MELENDEZ      DENIS                   RHU 11/10/2020 11/12/2020            Negative     11/17/2020 11/20/2020 Negative
766        SANCHEZ BRITO          VICTOR                  RHU 10/27/2020 10/29/2020            Negative      11/3/2020 11/5/2020 Negative          11/10/2020 11/12/2020 Negative         11/17/2020 11/20/2020 Negative




                                                                                               Page 5
  Case 3:20-cv-02731-VC Document 839 Filed 11/23/20 Page 9 of 9
                                    Mesa Verde COVID-19 Testing




                                                                         Date of    Date of
                                                                                              Results of
A-Number                                                                 Offered   Results of
                 Last Name                 First Name             Dorm                         COVID
  Last 3                                                                 COVID      COVID
                                                                                               Test 20
                                                                         Test 20    Test 20
366        ARIAS ROMERO           KEVIN                     A
287        ARZATE-REYES           IGNACIO                   A
589        FLORES-HIDALGO         ROMULO                   A      11/17/2020 11/19/2020 Negative
038        GARCIA MONTES DE OCA   JOSE                     A      11/17/2020 11/19/2020 Negative
413        MANZANILLA             SOLIS                    A
821        MIRZAIANS              HRAND                    A
100        MOUSA SALADDIN         MOHAMED                  A
326        TRUJILLO               FERMIN                   A
419        ABADIN                 HECTOR                    C
650        ALFARO HENRIQUEZ       JOSE                      C
321        AQUINO-CAMIRO          NARCISO                   C
531        CHAVEZ-COS             NESTOR JOSUE              C
053        CRUZ MENJIVAR          LEVI                      C
011        CRUZ-ZAVALA            WALTER                    C
555        HENRIQUEZ              JOSE                      C
823        MENDOZA-CANALES        FRANCISCO                 C
124        NICKEL                 WILLIAM                   C
714        NUNEZ                  PEDRO                     C
456        ORDAZ CAMACHO          ANGEL                    C
946        ORELLANA               ALBERT CHRISTIAN         C
797        PALMA-AGUILAR          JULIO                    C
580        QUAN                   LAM                      C
089        RAMIREZ PINEDA         ROBERTO ANTONIO          C
611        RIOS ALVARADO          SAMUEL                   C
328        RUIZ-BOLANEZ           JOSE                     C
018        SINGH                  JASWANT                  C
659        TOOR                   GURMAIL                  C
857        VICTORIO               JOHN EMMANUEL CARVAJAL   C
559        VILLALOBOS-SURA        BENITO                   C
837        YUCUTE-CAMEY           GABRIEL                  C
778        CALMO-MENDOZA          ELEAZAR                  D
819        ESTIGOY                ALANN                    D
548        GRIFFIN                MARK                      D
313        HERNANDEZ GOMEZ        EZEQUIEL                  D
297        IGLESIAS-IGLESIAS      JUAN                      D
919        LIN                    WEI                       D
278        MATIAS-RAUDA           WILLIAM                  D
913        MENDEZ-BORACIO         JUAN                     D
386        MONCADA-HERNANDEZ      SALVADOR                 D
561        OROZCO-GARCIA          OSVIN                    D
665        PERRUSQUIA-PALOMARES   OSCAR HUMBERTO           D
146        ROMERO-ROMERO          NEFTALI                  D
820        VALENCIA-CHAVEZ        ELODIO                   D
229        FIGUERAS               RALEIGH                Marshals
961        MARTINEZ-MELENDEZ      DENIS                   RHU
766        SANCHEZ BRITO          VICTOR                  RHU




                                              Page 6
